Citation Nr: 1639541	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Whether referral for an extraschedular evaluation of the service-connected posttraumatic stress disorder (PTSD) is warranted.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to March 5, 2009.

4.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, prior to March 5, 2009.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to March 1972 and from January 1973 to November 1973.  Service in the Republic of Vietnam during the Vietnam Era and receipt of the Combat Infantryman Badge are indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of  December 2008 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran testified at a video conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic record.

In a March 2013 decision, the Board, in part, determined that referral of the Veteran's increased rating PTSD claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in January 2014, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a January 2014 Order, the Court vacated the Board's March 2013 decision "only to the extent that it found referral for an extraschedular evaluation of the service-connected [PTSD] was not warranted," and remanded the matter for readjudication in light of the Joint Motion. 

In the March 2013 decision, the Board also remanded the issues of entitlement to TDIU benefits, entitlement to service connection for Hepatitis C, and entitlement to a temporary total rating based on hospitalization in excess of 21 days for PTSD in October 2011 for issuance of a statement of the case (SOC).  In September 2014, the RO issued a SOC on the issue of entitlement to a temporary total rating.  However, the Veteran did not timely perfect that issue.  Accordingly, it is no longer in appellate status.  In addition, in a November 2015 decision, the RO granted entitlement to TDIU, effective March 5, 2009.  The Veteran and his representative disagreed with the effective date of the award, as well as the effective date for the intertwined issue of entitlement to DEA benefits.  In December 2015, the Veteran and his representative withdrew the claim for entitlement to service connection for Hepatitis C.

In a January 2015 decision, the Board again determined that referral for extraschedular consideration for PTSD pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted.  The Veteran appealed the Board's decision to the Court.  While the matter was pending before the Court, in September 2015, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a September 2015 Order, the Court vacated the Board's January 2015 decision and remanded the matter for readjudication in light of the Joint Motion.  The Veteran's claim now returns to the Board for compliance with the instructions in the September 2015 Joint Motion for Remand.  

Finally, the Board acknowledges that the issue of entitlement to service connection for ischemic heart disease due to herbicide exposure has been perfected, but not yet certified to the Board.  As such, the Board will not accept jurisdiction over this claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In the brief dated in February 2016, the Veteran's representative noted that in his employability evaluation, the Veteran reported that he used drugs and alcohol as a coping mechanism for his PTSD.  The representative noted further that the Veteran indicated that his drug use was a result of his experiences in Vietnam and his PTSD.  As such, the Board finds that the issue of entitlement to service connection for drug and alcohol abuse, to include as secondary to the service-connected PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of whether referral for an extraschedular evaluation of the service-connected PTSD is warranted, and entitlement to TDIU and DEA benefits prior to March 5, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of his appeal for entitlement to service connection for Hepatitis C, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for Hepatitis C, by the Veteran and his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative, in a December 2015 submission, have withdrawn the appeal of entitlement to service connection for Hepatitis C.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for Hepatitis C is dismissed.


REMAND

The Joint Motions

As noted in the Introduction, in a March 2013 decision, the Board, in part, determined that referral of the Veteran's increased rating PTSD claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted.  In a January 2014 Order, the Court vacated the Board's March 2013 decision "only to the extent that it found referral for an extraschedular evaluation of the service-connected [PTSD] was not warranted," and remanded the matter for readjudication in light of the Joint Motion.  In a January 2015 decision, the Board again determined that referral for extraschedular consideration for PTSD pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted.  In a September 2015 Order, the Court vacated the Board's January 2015 decision and remanded the matter for readjudication in light of the Joint Motion.  

In the September 2015 Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that referral for an extraschedular evaluation under 38 C.F.R. § 3.321 was not warranted.  Specifically, the parties stated that the Board's assertion that the schedular rating criteria for PTSD "are broad enough to address any symptomatology, no matter how exceptional the disability picture," was not supported by the case law and was inadequate.  The parties also stated that the Board erred in determining that the holding in Brambley v. Principi, 17 Vet. App. 20 (2003), had no effect on the case.  Finally, the parties found that when discussing Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board erred when it noted that none of the other service-connected disabilities "have symptomatology that is not contemplated by the relevant rating criteria," because the Board failed to consider the Veteran's overall disability picture.  

In light of the foregoing, the parties instructed the Board to determine whether it had a "complete picture of ... service-connected disabilities and their effect on ... employability" and to consider the Veteran's service-connected disabilities collectively when determining whether referral for consideration of an extraschedular disability rating is warranted.  See Brambley, Johnson; both supra.

Remand

In March 2013, the Board granted an increased rating of 50 percent for the Veteran's PTSD from February 28, 2008, to March 4, 2009, and an increased rating of 70 percent on and after March 5, 2009.  In November 2015, the RO granted entitlement to TDIU, effective March 5, 2009.

As noted above, the January 2014 Joint Motion did not identify any error with the Board's schedular analysis.  Instead, the parties requested that the Court vacate and remand the portion of the Board's decision that determined that the Veteran's increased rating claim for PTSD need not be referred for an extraschedular rating.  As the January 2014 Joint Motion did not identify any error with the Board's schedular analysis, and this portion of the Board's decision was not vacated by the Court, this portion of the Board's decision remains in effect and need not be repeated.  Instead, the Board will focus only on whether the Veteran's claim should be referred for an extraschedular consideration.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In the Joint Motion, the parties stated that the Board erred in determining that the holding in Brambley, 17 Vet. App. 20 (2003), had no effect on the case.  As noted above, the issue of entitlement to TDIU was granted in a November 2015 decision, and was assigned an effective date of March 5, 2009.  However, the Veteran is asserting that he has been unemployable since at least his date of claim for his PTSD, February 28, 2008.  The Court held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In this case, issue of TDIU prior to March 5, 2009 has been raised by the record.  The evidence of record reflects that the Veteran has not worked during the pendency of this appeal.  Prior to March 5, 2009, the Veteran was service-connected for PTSD at 50 percent, and the residuals of a fracture of the left third metacarpal at 0 percent.  Thus, the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  However, the Board concludes that referral to the Director of the Compensation Service for extra-schedular consideration is warranted, as the Board cannot address this matter in the first instance.  38 C.F.R. § 4.16(b).  

Further, as the Veteran has argued that the Board cannot address a claim for extra-schedular evaluation under 38 C.F.R. § 3.321(b) when development on TDIU is pending, the Board will defer addressing such and will refer this matter to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular evaluation is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration as to whether a TDIU is warranted prior to March 5, 2009.  That threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

2. The AOJ should refer the issue of whether referral for an extraschedular evaluation of the service-connected PTSD is warranted to the Under Secretary for Benefits or to the VA Director of Compensation Service in accordance with 38 C.F.R. § 3.321(b).

3. Thereafter, the RO should conduct any additional development deemed necessary and readjudicate any issues remaining on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and return the remaining issues to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


